
	
		II
		111th CONGRESS
		2d Session
		S. 3763
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve safety and preparedness surrounding offshore
		  energy production and to respond to the blowout and explosion of the mobile
		  offshore drilling unit Deepwater Horizon that occurred on April 20, 2010, and
		  resulting hydrocarbon releases into the environment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Ecosystem Sustainability and
			 Protection on the Delta Act.
		2.Accelerated revenue
			 sharing to promote coastal resiliency among gulf producing States
			(a)Definition of
			 qualified outer continental shelf revenuesSection 102(9) of the
			 Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
			 109–432) is amended by striking subparagraph (A) and inserting the
			 following:
				
					(A)In
				generalThe term qualified outer Continental Shelf
				revenues means, for fiscal year 2007 and each fiscal year thereafter,
				all rentals, royalties, bonus bids, and other sums due and payable to the
				United States from leases entered into on or after the date of enactment of
				this Act for—
						(i)the 181
				Area;
						(ii)the 181 South
				Area; and
						(iii)the 2002–2007
				planning
				area.
						.
			(b)Allocation
			 among gulf producing statesSection 105 of the Gulf of Mexico
			 Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is
			 amended—
				(1)by striking
			 subsection (b) and inserting the following:
					
						(b)Allocation
				among gulf producing States for fiscal years 2010 and thereafter
							(1)In
				generalSubject to the provisions of this subsection, for fiscal
				year 2010 and each fiscal year thereafter, the amount made available under
				subsection (a)(2)(A) from a covered lease described in paragraph (2) shall be
				allocated to each Gulf producing State in amounts that are inversely
				proportional to the respective distances between the point on the coastline of
				each Gulf producing State that is closest to the geographic center of each
				historical lease site and the geographic center of the historical lease site,
				as determined by the Secretary.
							(2)Covered
				leaseA covered lease referred to in paragraph (1) means a lease
				entered into for—
								(A)the 2002–2007
				planning area;
								(B)the 181 Area;
				or
								(C)the 180 South
				Area.
								(3)Minimum
				allocationThe amount allocated to a Gulf producing State each
				fiscal year under paragraph (1) shall be at least 10 percent of the amounts
				available under subsection (a)(2)(A).
							(4)Historical
				lease sites
								(A)In
				generalSubject to subparagraph (B), for purposes of this
				subsection, the historical lease sites in the 2002–2007 planning area shall
				include all leases entered into by the Secretary for an area in the Gulf of
				Mexico during the period beginning on October 1, 1982 (or an earlier date if
				practicable, as determined by the Secretary), and ending on December 31,
				2015.
								(B)AdjustmentEffective
				January 1, 2022, and every 5 years thereafter, the ending date described in
				subparagraph (A) shall be extended for an additional 5 calendar years.
								(5)Payments to
				coastal political subdivisions
								(A)In
				generalThe Secretary shall pay 20 percent of the allocable share
				of each Gulf producing State, as determined under paragraphs (1) and (3), to
				the coastal political subdivisions of the Gulf producing State.
								(B)AllocationThe
				amount paid by the Secretary to coastal political subdivisions shall be
				allocated to each coastal political subdivision in accordance with
				subparagraphs (B), (C), and (E) of section 31(b)(4) of the Outer Continental
				Shelf Lands Act (43 U.S.C.
				1356a(b)(4)).
								;
				and
				(2)by striking
			 subsection (f).
				3.Limitation of
			 moratorium on certain permitting and drilling activities
			(a)In
			 generalThe moratorium set forth in the decision memorandum of
			 the Secretary of the Interior entitled Decision memorandum regarding the
			 suspension of certain offshore permitting and drilling activities on the Outer
			 Continental Shelf and dated July 12, 2010, and any suspension of
			 operations issued in connection with the moratorium, shall not apply to an
			 application for a permit to drill submitted on or after the date of enactment
			 of this Act if the Secretary determines that the applicant—
				(1)has complied with
			 the notice entitled National Notice to Lessees and Operators of Federal
			 Oil and Gas Leases, Outer Continental Shelf (OCS) dated June 8, 2010
			 (NTL No. 2010–N05) and the notice entitled National Notice to Lessees
			 and Operators of Federal Oil and Gas Leases, Outer Continental Shelf
			 (OCS) dated June 18, 2010 (NTL No. 2010–N06); and
				(2)has completed all
			 required safety inspections.
				(b)Determination
			 on permitNot later than 30 days after the date on which the
			 Secretary makes a determination that an applicant has complied with paragraphs
			 (1), (2), and (3) of subsection (a), the Secretary shall make a determination
			 on whether to issue the permit.
			(c)No suspension
			 of considerationNo Federal entity shall suspend the active
			 consideration of, or preparatory work for, permits required to resume or
			 advance activities suspended in connection with the moratorium.
			(d)Report to
			 congressNot later than October 31, 2010, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report that
			 describes the status of—
				(1)the collection
			 and analysis of evidence regarding the potential causes of the blowout and
			 explosion of the mobile offshore drilling unit Deepwater Horizon that occurred
			 on April 20, 2010, and resulting hydrocarbon releases into the environment,
			 including information collected by the National Commission on the BP Deepwater
			 Horizon Oil Spill and Offshore Drilling and other investigations;
				(2)the
			 implementation of safety reforms described in the May 27, 2010, Department of
			 the Interior report entitled Increased Safety Measures for Energy
			 Development on the Outer Continental Shelf;
				(3)the ability of
			 operators in the Gulf of Mexico to respond effectively to an oil spill in light
			 of the Deepwater Horizon incident; and
				(4)efforts by
			 industry and the Federal Government to engineer, design, construct, and
			 assemble wild well intervention and blowout containment resources necessary to
			 contain an uncontrolled release of hydrocarbons in deep water in the event of
			 another blowout.
				4.Gulf coast
			 ecosystem restoration
			(a)DefinitionsIn
			 this section:
				(1)ChairThe
			 term Chair means the Chair of the Task Force appointed under
			 subsection (f)(3).
				(2)Comprehensive
			 planThe terms Comprehensive Plan means the
			 comprehensive plan required under subsection (c).
				(3)FundThe
			 term Fund means the Gulf Coast Ecosystem Restoration Fund
			 established by subsection (b)(2)(A).
				(4)GovernorsThe
			 term Governors means the Governors of each of the States of
			 Alabama, Florida, Louisiana, and Mississippi.
				(5)Gulf coast
			 ecosystemThe term Gulf Coast ecosystem means the
			 coastal zones, as determined pursuant to the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1451 et seq.), of the States of Alabama, Florida, Louisiana,
			 and Mississippi and adjacent State waters and areas of the outer Continental
			 Shelf, adversely impacted by the blowout and explosion of the mobile offshore
			 drilling unit Deepwater Horizon that occurred on April 20, 2010, and resulting
			 hydrocarbon releases into the environment.
				(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(7)Task
			 forceThe term Task Force means the Gulf Coast
			 Ecosystem Restoration Task Force established by subsection (f).
				(b)Gulf coast
			 ecosystem restoration
				(1)In
			 generalIn accordance with this section, the Chair shall
			 undertake restoration activities with respect to the Gulf Coast
			 ecosystem.
				(2)Gulf coast
			 ecosystem restoration fund
					(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Gulf Coast Ecosystem Restoration Fund.
					(B)Transfers to
			 fundNotwithstanding any other provision of law, the Secretary of
			 the Treasury shall deposit into the Fund amounts equal to not less than 80
			 percent of any amounts collected by the United States as penalties,
			 settlements, or fines under sections 309 and 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1319, 1321) in relation to the blowout and explosion of
			 the mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
			 2010, and resulting hydrocarbon releases into the environment.
					(C)Authorized
			 usesThe Fund shall be available to the Chair for the
			 conservation, protection, and restoration of the Gulf Coast ecosystem in
			 accordance with the Comprehensive Plan.
					(c)Comprehensive
			 plan
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act and subject to notice and an opportunity for public comment, the Chair
			 shall develop a proposed comprehensive plan for the purpose of long-term
			 conservation, flood protection, and restoration of biological integrity,
			 productivity and ecosystem functions in the Gulf Coast ecosystem.
				(2)Existing
			 plansTo the maximum extent practicable, the Chair shall
			 incorporate any applicable plans previously developed by Federal, State, and
			 local agencies for the restoration of coastal wetland and other areas of the
			 Gulf Coast ecosystem.
				(d)Critical and
			 emergency restoration projects and activitiesIf the Chair, in
			 cooperation with the Governors, determines that a restoration project or
			 activity will produce independent, immediate, and substantial conservation,
			 protection, or restoration benefits, and will be consistent with overall
			 restoration goals, the Chair shall proceed expeditiously with the
			 implementation of the project or activity, in accordance with laws and
			 authorities in existence on the date of enactment of this Act.
			(e)Priority
			 projects
				(1)List
					(A)In
			 generalThe Comprehensive Plan shall include a list of specific
			 projects to be funded and carried out during the subsequent 3-year
			 period.
					(B)PrerequisitesEach
			 project listed shall be consistent with the strategies identified in the
			 plan.
					(C)Priority
			 projectsIn developing the list, the Task Force shall give
			 priority to—
						(i)projects,
			 programs, and activities authorized by title VII of the Water Resources
			 Development Act of 2007 (121 Stat. 1270);
						(ii)the goals,
			 analysis, and design of the comprehensive coastal protection master plan
			 authorized and defined under Act 8 of the First Extraordinary Session of the
			 Louisiana State Legislature, 2005;
						(iii)projects,
			 programs, and activities that maximize the beneficial use of dredge material
			 from Gulf Coast waterways, in coordination with navigation interests;
			 and
						(iv)projects
			 benefitting the areas that were most adversely impacted by the blowout and
			 explosion of the mobile offshore drilling unit Deepwater Horizon that occurred
			 on April 20, 2010, and by the resulting hydrocarbon releases into the
			 environment.
						(D)UpdatesThe
			 Task Force shall update the list of projects annually.
					(2)SelectionThe
			 Task Force shall select projects—
					(A)based on the best
			 available science;
					(B)without regard to
			 geographic location; and
					(C)with the highest
			 priority to projects and programs that will achieve the greatest contribution
			 in—
						(i)restoring the
			 ability of coastal ecosystems to become self-sustaining;
						(ii)biological
			 productivity;
						(iii)the
			 sustainability and protection of the human population from flooding; and
						(iv)ecosystem
			 function in the Gulf of Mexico.
						(f)Gulf coast
			 ecosystem restoration task force
				(1)EstablishmentThere
			 is established the Gulf Coast Ecosystem Restoration Task Force.
				(2)MembershipThe
			 Task Force shall consist of the following members, or in the case of a Federal
			 agency, a designee at the level of Assistant Secretary or the
			 equivalent:
					(A)The
			 Secretary.
					(B)The Secretary of
			 Commerce.
					(C)The Secretary of
			 the Army.
					(D)The Attorney
			 General.
					(E)The Secretary of
			 Homeland Security.
					(F)The Administrator
			 of the Environmental Protection Agency.
					(G)The Commandant of
			 the Coast Guard.
					(H)The Secretary of
			 Transportation.
					(I)The Secretary of
			 Agriculture.
					(J)A representative
			 of each affected Indian tribe, appointed by the Secretary based on the
			 recommendations of the tribal chairman.
					(K)Two
			 representatives of each of the States of Alabama, Florida, Louisiana, and
			 Mississippi, appointed by the Governor of each State, respectively.
					(L)Two
			 representatives of local government within each of the States of Alabama,
			 Florida, Louisiana, and Mississippi, appointed by the Governor of each State,
			 respectively.
					(3)ChairThe
			 Chair of the Task Force shall be a Federal official appointed by the
			 President.
				(4)Duties of the
			 task forceThe Task Force shall—
					(A)consult with, and
			 provide recommendations to, the Chair during development of the Comprehensive
			 Plan;
					(B)coordinate the
			 development of consistent policies, strategies, plans, programs, projects,
			 activities, and priorities for addressing the restoration of the Gulf Coast
			 ecosystem;
					(C)establish a Gulf
			 Coast-based working group to include representatives of members of the Task
			 Force and other local agencies and representatives as appropriate for purposes
			 of recommending, coordinating, and implementing policies, programs, activities,
			 and projects to accomplish Gulf Coast ecosystem restoration;
					(D)coordinate
			 scientific and other research associated with restoration of the Gulf Coast
			 ecosystem;
					(E)prepare an
			 integrated financial plan and coordinated budget requests for the funds
			 proposed to be expended by the agencies represented on the Task Force;
			 and
					(F)submit an annual
			 report to Congress that summarizes the activities of the Task Force and the
			 policies, plans, activities, and projects for restoration of the Gulf Coast
			 ecosystem.
					(5)Application of
			 the Federal advisory committee actThe Task Force and the working
			 group established under paragraph (4)(C) shall not be considered advisory
			 committees under the Federal Advisory Committee Act (5 U.S.C. App.).
				5.Modifications to
			 Louisiana Coastal Area ProgramSection 7006 of the Water Resources
			 Development Act of 2007 (121 Stat. 1277) is amended by adding at the end the
			 following:
			
				(f)Advance
				construction and modificationsNotwithstanding any other
				provision of law, the Secretary—
					(1)may construct any
				project under this section to address the impacts of the blowout and explosion
				of the mobile offshore drilling unit Deepwater Horizon that occurred on April
				20, 2010, and resulting hydrocarbon releases into the environment; and
					(2)after
				consultation with the affected States, shall carry out any modifications to the
				projects that are necessary to address those
				impacts.
					.
		6.Removal of
			 limits on liability for offshore facilities
			(a)In
			 generalSection 1004(a)(3) of the Oil Pollution Act of 1990 (33
			 U.S.C. 2704(a)(3)) is amended by striking plus $75,000,000 and
			 inserting and the liability of the responsible party determined in
			 accordance with section 1002.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply to each claim or action
			 that—
				(1)is brought within
			 the period applicable to the claim or action; and
				(2)(A)is pending on the date
			 of enactment of this Act; or
					(B)arises from events occurring during
			 the period beginning on April 15, 2010, and ending on that date of
			 enactment.
					7.Offshore
			 Facilities Oil Spill Mutual Insurance Fund
			(a)Definition of
			 insurance fundSection 2 of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331) is amended by adding at the end the following:
				
					(r)Insurance
				fundThe term Insurance Fund means the Offshore
				Facilities Oil Spill Mutual Insurance Fund established under section
				32.
					.
			(b)Suspension of
			 activities under a leaseSection 5(a)(1) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1334(a)(1)) is amended—
				(1)by striking
			 , or (B) if and inserting , (B) if the lessee fails to
			 make full, timely premium payments to the Insurance Fund as required by the
			 terms of a lease or as otherwise required by law, or (C) if; and
				(2)by striking
			 clause (A) or (B) and inserting subparagraph (A), (B), or
			 (C).
				(c)Lease
			 requirementsSection 8(b) of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1337(b)) is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (8);
				(2)in paragraph (6),
			 by striking and at the end; and
				(3)by inserting
			 after paragraph (6) the following:
					
						(7)include as a
				condition of a lease issued, extended, or renewed after the date of enactment
				of the Offshore Facilities Oil Spill Mutual Insurance Fund Act of 2010 a
				requirement that the lessee shall pay all Insurance Fund premiums in accordance
				with section 32;
				and
						.
				(d)Establishment
			 of insurance fundThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by adding at the end the following:
				
					32.Offshore
				Facilities Oil Spill Mutual Insurance Fund
						(a)DefinitionsIn
				this section:
							(1)BoardThe
				term Board means the Offshore Facilities Oil Spill Mutual
				Insurance Fund Oversight Board established under subsection (c)(2).
							(2)Deepwater
				leaseThe term deepwater lease means an oil or gas
				lease issued under this Act on submerged land of the outer Continental Shelf
				for drilling beneath navigable waters of the United States located more than
				500 feet below the water surface.
							(3)DirectorThe
				term Director means the Independent Director of the Insurance Fund
				selected under subsection (c)(1).
							(4)IncidentThe
				term incident has the meaning given the term in section 1001 of
				the Oil Pollution Act of 1990 (33 U.S.C. 2701).
							(5)InsuredThe
				term Insured means a person who has fully paid all premiums
				required under this section.
							(6)Other
				claims
								(A)In
				generalThe term other claims means all claims
				arising out of an incident that are not covered by the Oil Pollution Act of
				1990 (33 U.S.C. 2701 et seq.).
								(B)InclusionThe
				term other claims includes claims under other laws that are
				preserved by section 1018 of the Oil Pollution Act of 1990 (33 U.S.C.
				2718).
								(C)ExclusionsThe
				term other claims excludes removal costs, punitive damages, or
				civil penalties.
								(7)Responsible
				partyThe term responsible party has the meaning
				given the term in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C.
				2701).
							(8)Shallow water
				leaseThe term shallow water lease means an oil and
				gas lease authorized by this Act on submerged land of the outer Continental
				Shelf for drilling beneath navigable waters of the United States located up to
				500 feet below the water surface.
							(b)Establishment
							(1)In
				generalNot later than 60 days after the date of enactment of
				this section, there shall be established a fund to be known as the
				Offshore Facilities Oil Spill Mutual Insurance Fund.
							(2)CreditsThe
				Insurance Fund shall be credited with—
								(A)any premiums
				collected under subsection (d); and
								(B)any investment
				income earned under subsection (e).
								(3)Required
				minimum balanceBeginning on July 1, 2012, the Insurance Fund
				shall at all times maintain a balance of not less than $2,000,000,000.
							(4)Availability
								(A)In
				generalAmounts in the Insurance Fund shall be available to the
				Director to adjust and pay damages and other claims asserted against an Insured
				who is a responsible party for an incident that occurs after the date of
				enactment of this section at an offshore facility (other than a deepwater port
				or pipeline).
								(B)RequirementsA
				payment from the Insurance Fund under subparagraph (A) shall be—
									(i)subject to the
				per incident deductible and per incident limits described in subparagraph (C);
				and
									(ii)made without
				regard to the fault of the Insured.
									(C)Per incident
				deductible and recovery from insurance fund
									(i)In
				generalThe per incident deductible of damages and other claims
				to be paid by an Insured responsible party without recovery from the Insurance
				Fund shall be $250,000,000.
									(ii)LimitThe
				per incident limit on recovery by an Insured responsible party for damages and
				other claims from the Insurance Fund shall be $10,000,000,000.
									(D)Adjustment and
				resolution of claims
									(i)In
				generalOnly Insured responsible parties may submit claims for
				damages and other claims to the Insurance Fund for adjustment and
				payment.
									(ii)LimitationsThe
				Insurance Fund—
										(I)is not a
				responsible party under the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.);
				and
										(II)does not
				supersede the process under the Oil Pollution Act of 1990 (33 U.S.C. 2701 et
				seq.) for—
											(aa)presenting
				claims to a responsible party or the Oil Spill Liability Trust Fund; or
											(bb)seeking relief
				in court from a responsible party or the Oil Spill Liability Trust Fund.
											(c)Administration
							(1)Director
								(A)In
				generalNot later than 90 days after the date of enactment of
				this section, the holders of leases issued under this Act in effect on the date
				of enactment of this section shall elect an Independent Director of the
				Insurance Fund.
								(B)Duties
									(i)DisputesThe
				Director shall be responsible for deciding disputes concerning premium payments
				and calculations of premiums, subject to review only in binding
				arbitration.
									(ii)StaffThe
				Director shall hire such staff (including claims adjusters) as are necessary to
				carry out this section, consistent with insurance industry practices.
									(2)Oversight
				board
								(A)In
				generalThere is established an Offshore Facility Mutual
				Insurance Fund Oversight Board to provide oversight of the Insurance
				Fund.
								(B)MembershipThe
				Board shall be composed of—
									(i)the Secretary of
				the Interior;
									(ii)the Commandant
				of the Coast Guard;
									(iii)the
				Administrator of the National Oceanic and Atmospheric Administration;
									(iv)1 holder of a
				lease that is a large, integrated operation, to be selected by the Secretary;
				and
									(v)1
				holder of a lease that is a small operation, to be selected by the
				Secretary.
									(C)ChairpersonThe
				Commandant of the Coast Guard shall serve as Chairperson of the Board.
								(d)Premiums
							(1)Initial premium
				payments
								(A)In
				generalThe holders of operating and nonoperating deepwater
				leases and shallow water leases in effect on the date the initial premiums are
				due under clause (i) or (ii) of subparagraph (B) shall pay into the Insurance
				Fund premiums in an amount to be established by the Secretary by
				regulation.
								(B)DeadlineThe
				initial premium payments under subparagraph (A) shall be paid on each
				of—
									(i)July 1, 2011;
				and
									(ii)July 1,
				2012.
									(2)Premium payment
				for new leasesFor any new deepwater leases and shallow water
				leases issued under this Act after July 1, 2012—
								(A)each lessee shall
				pay into the Insurance Fund premiums in an amount to be established by the
				Secretary by regulation; and
								(B)each lessee that
				has not previously made initial premium payments under paragraph (1), shall pay
				a supplemental premium to the Insurance Fund in an amount to be established by
				the Secretary by regulation.
								(3)Incident
				premiums
								(A)In
				generalFor each incident, to the extent the damages and other
				claims exceeding the per incident deductible under subsection (b)(4)(C)(i)
				exceed the value of the Insurance Fund, each lessee shall pay into the
				Insurance Fund additional premiums to pay the damages and other claims above
				the per incident deductible up to the per incident limit described in
				subsection (b)(4)(C)(ii).
								(B)RequirementThe
				additional incident premiums paid shall be—
									(i)sufficient to
				maintain the required minimum balance under subsection (b)(3); and
									(ii)calculated and
				collected in accordance with regulations established by the Secretary.
									(4)EnforcementAny
				person that fails to make a premium payment required under this subsection
				shall be subject to the enforcement provisions of sections 23 and 24.
							(e)Investments
							(1)In
				generalExcept as needed for payments of damages or other claims
				or to operate the Insurance Fund, all premium payments deposited in the
				Insurance Fund shall be invested for the sole benefit of the Insurance
				Fund.
							(2)UseAny
				interest or income earned from investments under paragraph (1) shall be
				credited to the Insurance Fund in accordance with subsection (b)(2)(B).
							(f)Applicability
				of other lawsSubject to, and without superseding limitations on
				liability in, the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) or any
				other law that may otherwise apply, the ability of an Insured to recover from
				the Insurance Fund does not limit the liability of an Insured as a responsible
				party for any damages or other claims, including damages or other claims above
				the per incident limit of recovery from the Insurance Fund under subsection
				(b)(4)(C)(ii).
						.
			8.Recovery by
			 responsible party
			(a)In
			 generalSection 1008 of the Oil Pollution Act of 1990 (33 U.S.C.
			 2708) is amended—
				(1)in subsection
			 (a), by striking The responsible party and inserting
			 Except as provided in subsection (c), the responsible party;
			 and
				(2)by adding at the
			 end the following:
					
						(c)Offshore
				facilityFor purposes of an offshore facility (other than a
				pipeline or deepwater port), a responsible party may not assert a claim for
				recovery of removal costs or damages under section
				1013.
						.
				(b)Conforming
			 amendmentSection 1004(a) of the Oil Pollution Act of 1990 (33
			 U.S.C. 2704(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 ,, and inserting a comma; and
					(B)by inserting
			 and after the semicolon at the end;
					(2)by striking
			 paragraph (3); and
				(3)by redesignating
			 paragraph (4) as paragraph (3).
				9.Authorization of
			 uses of the fundSection 7001
			 of the Oil Pollution Act of 1990 (33 U.S.C. 2761(f)) is amended by inserting at
			 the end the following:
			
				(g)Research
				development and demonstration program for offshore facilities
					(1)In
				generalNot later than 120 days after the date of enactment of
				this subsection, the Interagency Committee shall develop and submit to Congress
				a research, development, and demonstration program for offshore oil facilities
				(referred to in this subsection as the Program).
					(2)PurposeThe
				purpose of the Program shall be to provide for research, development, and
				demonstration of innovative technology to prevent or mitigate oil discharge
				from offshore oil facilities.
					(3)DevelopmentThe
				Interagency Committee shall develop the Program with input from the public
				through public meetings and after providing public notice and a draft program
				and an opportunity for written comment.
					(4)Authorization
				of appropriationsSubject to the availability of appropriations,
				the Interagency Committee shall use not to exceed $15,000,000 of amounts in the
				Fund for each of fiscal years 2011 through 2015 to carry out this
				subsection.
					.
		10.Oil spill
			 claims assistance and recovery
			(a)In
			 generalTitle II of the Public Works and Economic Development Act
			 of 1965 is amended by inserting after section 207 (42 U.S.C. 3147) the
			 following:
				
					208.Oil spill
				claims assistance and recovery
						(a)Establishment
				of grant programThe Secretary shall establish a grant program to
				provide to eligible (as determined by the Secretary) organizations technical
				assistance grants for use in assisting individuals and businesses affected by
				the Deepwater Horizon oil spill in the Gulf of Mexico (referred to in this
				section as the oil spill).
						(b)ApplicationAn
				organization that seeks to receive a grant under this section shall submit to
				the Secretary an application for the grant at such time, in such form, and
				containing such information as the Secretary shall require.
						(c)Use of
				funds
							(1)In
				generalFunds from a grant provided under this section may be
				used by an eligible organization—
								(A)to
				support—
									(i)education;
									(ii)outreach;
									(iii)intake;
									(iv)language
				services;
									(v)accounting
				services;
									(vi)legal services
				offered pro bono or by a nonprofit organization;
									(vii)damage
				assessments;
									(viii)economic loss
				analysis;
									(ix)collecting and
				preparing documentation; and
									(x)assistance in the
				preparation and filing of claims or appeals;
									(B)to provide
				assistance to individuals or businesses seeking assistance from or
				under—
									(i)a
				party responsible for the oil spill;
									(ii)the Oil Spill
				Liability Trust Fund;
									(iii)an insurance
				policy; or
									(iv)any other
				program administered by the Federal Government or a State or local
				government;
									(C)to pay for
				salaries, training, and appropriate expenses relating to the purchase or lease
				of property to support operations, equipment (including computers and
				telecommunications), and travel expenses;
								(D)to assist other
				organizations in—
									(i)assisting
				specific business sectors;
									(ii)providing
				services;
									(iii)assisting
				specific jurisdictions; or
									(iv)otherwise
				supporting operations; and
									(E)to establish an
				advisory board of service providers and technical experts—
									(i)to monitor the
				claims process relating to the oil spill; and
									(ii)to provide
				recommendations to the parties responsible for the oil spill, the National
				Pollution Funds Center, other appropriate agencies, and Congress to improve
				fairness and efficiency in the claims process.
									(2)Prohibition on
				use of fundsFunds from a grant provided under this section may
				not be used to provide compensation for damages or removal costs relating to
				the oil spill.
							(d)Provision of
				grants
							(1)In
				generalNot later than 60 days after the date of enactment of the
				Restoring Ecosystem Sustainability and Protection on the Delta Act, the
				Secretary shall provide grants under this section.
							(2)Networked
				organizationsThe Secretary is encouraged to consider
				applications for grants under this section from organizations that have
				established networks with affected business sectors, including—
								(A)the fishery and
				aquaculture industries;
								(B)the restaurant,
				grocery, food processing, and food delivery industries; and
								(C)the hotel and
				tourism industries.
								(3)TrainingNot
				later than 30 days after the date on which an eligible organization receives a
				grant under this section, the Director of the National Pollution Funds Center
				and the parties responsible for the oil spill shall provide training to the
				organization regarding the applicable rules and procedures for the claims
				process relating to the oil spill.
							(4)Availability of
				fundsFunds from a grant provided under this section shall be
				available until the later of, as determined by the Secretary—
								(A)the date that is
				6 years after the date on which the oil spill occurred; and
								(B)the date on which
				all claims relating to the oil spill have been satisfied.
								(e)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section
				$20,000,000.
						.
			(b)Conforming
			 amendmentThe table of contents of the Public Works and Economic
			 Development Administration Act of 1965 (42 U.S.C. prec. 3121) is amended by
			 inserting after the item relating to section 207 the following:
				
					
						Sec. 208. Oil spill claims
				assistance and
				recovery.
					
					.
			
